Memorandum : In this article 78 proceeding to review the determination of respondent, after a hearing respondent suspended petitioner’s restaurant liquor license for a period of 30 days remitted 15 days and invoked a forfeiture of petitioner’s bond in amount of $1,000. The proceeding was transferred to this court pursuant to CPLR 7804 (subd. [g]). In our opinion the penalty was too severe in the light of all the circumstances. (Review of determination suspending petitioner’s restaurant liquor license for 30 days and forfeiture of bond, transferred by order of Oneida Special Term.) Present — Williams, P. J., Bastow, Henry, Del Vecehio and Marsh, JJ.